Citation Nr: 1710605	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  11-34 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for residuals of a low back injury, claimed as arthritis of the lumbar spine, to include as secondary to service-connected right knee/leg disorders. 

3.  Entitlement to service connection for residuals of an injury of the left knee and left leg, claimed as arthritis of the left knee and left leg, to include as secondary to service-connected right knee/leg disorders. 

4.  Entitlement to service connection for residuals of an injury of the feet, claimed as arthritis of the feet, to include as secondary to service-connected right knee/leg disorders.

5.  Entitlement to service connection for tinea pedis, claimed as a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to August 1976 and again from November 2002 to October 2003.  He also served with the Army National Guard of South Carolina from March 1976 to July 2010.

This matter came before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a hearing in July 2013 before the undersigned sitting at the RO, at which the Veteran clarified that his claim for a skin condition was for tinea pedis (athlete's foot).

This case was previously before the Board in January 2015 at which time it was remanded for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The reopened issue of entitlement to service connection for right ear hearing loss along with the issues of entitlement to service connection for low back, left knee/leg, and bilateral foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision issued in October 2007, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran entered a notice of disagreement in January 2008 and a statement of the case was issued in May 2008; however, he failed to perfect a timely appeal.

2.  Evidence added to the record since the final October 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  The Veteran's left ear hearing loss pre-existed his second period of active service and increased in severity during his second period of active service; as there is no clear and convincing evidence that the increase was due to the natural progression of the disorder, left hear hearing loss is presumed to have been aggravated therein.

4.  Tinea pedis is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2016)].	

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for the establishment of service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2016).

4.  The criteria for the establishment of service connection for tinea pedis are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss and grant service connection for left ear hearing loss is completely favorable, no further action is required specific to these issues to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

With regard to the tinea pedis issue, in an October 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records, a VA examination report, private treatment records, and the statements of the Veteran.

With regard to the skin issue decided below, the Veteran was afforded a VA examination in April 2015.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the skin issue decided herein has been met.

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned VLJ in July 2013.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the July 2013 hearing, the undersigned VLJ noted the issue on appeal.  The hearing discussion focused on the elements necessary to substantiate the Veteran's claim, to include a nexus between the Veteran's current disability and his military service.  Additionally, information regarding the nature and onset of the Veteran's skin problems.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, based on the Veteran's testimony, the case was remanded to obtain a medical examination and opinion.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

As previously noted, in January 2015, the Board remanded the case for additional development, to include affording the Veteran a VA examination (which was accomplished in April 2015).  Therefore, the Board finds that the AOJ has substantially complied with the January 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II. New and Material Evidence Analysis

The Veteran submitted an original claim for service connection for bilateral hearing loss in April 2007.  By rating decision dated in October 2007, the RO denied service connection for bilateral hearing loss and, in rendering such decision, considered the Veteran's service treatment records as well as post-service treatment records.  Specifically, the RO found that the service treatment records revealed that the Veteran had a hearing loss in the left ear for VA purposes prior to being called to active duty service; and that audiometric findings shortly before discharge from active duty failed to show a hearing loss for VA purposes in his right ear and failed to show that the pre-existing hearing loss in the left ear was worsened by active service.

The Veteran was notified of the decision and his appellate rights in October 2007.  Although the Veteran submitted a timely notice of disagreement in January 2008, he did not perfect a timely appeal after the RO issued a May 2008 statement of the case.  Significantly, the Veteran did not submit an appeal until December 2008 and, in January 2009 correspondence, the Veteran was informed that the December 2008 substantive appeal was untimely as to the May 2008 statement of the case.  Therefore, the RO's decision of October 2007 is final.  38 U.S.C.A. § 7105(c)(West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2016)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is not applicable as no evidence pertaining to the Veteran's claim for service connection for bilateral hearing loss was received prior to the expiration of the appeal period stemming from the October 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In February 2009, the Veteran requested to reopen his claim for service connection for bilateral hearing loss.  In connection with such claim, the Veteran submitted an August 2009 statement regarding his in-service noise exposure in service.  By rating decision issued in September 2010, the RO continued the denial of service connection for bilateral hearing loss, finding that the Veteran had failed to submit new and material evidence to reopen the claim.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In connection with the current claim, the Veteran submitted a July 2011 statement from Dr. V.S.T. which notes that the Veteran's claim for service connection for left ear deafness "is reasonable, and associated with his 34 years of military service, and the loud shooting and explosions he was exposed to."  The Veteran also testified during the July 2013 Board hearing regarding his in-service noise exposure and complaints of hearing loss since active service.  

The Board finds that the evidence received since the October 2007 rating decision is new and material.  Specifically, since such decision, additional evidence addressing the bases of the prior final denial has been received, to include an opinion relating the Veteran's left ear hearing loss to his service, as well as the Veteran's competent statements, which are also presumed credible for the purposes of reopening a claim, that he is currently experiencing hearing loss which has continued since his service.  

The prior denial in October 2007, which was continued in the May 2008 statement of the case, was based upon a finding that the Veteran's left ear hearing loss pre-existed his military service and was not aggravated by service.  The evidence received since such time indicates that his left ear hearing loss is related to his service.  Therefore, the Board finds that the evidence added to the record since the final October 1997 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hearing loss.  Consequently, the Board finds that new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

III. Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21) and (24); 38 C.F.R. § 3.6 (a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6 (c)(1).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Left ear hearing loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

As an initial matter, the Board finds that the Veteran's testimony regarding his in-service noise exposure to firearms during the course of his active military service to be competent and credible.  Furthermore, the Veteran underwent several audiological examinations during his active and Reserve service and these reports, generally, show some diminished hearing in the left and normal hearing in the right.  

Specifically, a September 1999 audiological examination, performed during the Veteran's Reserve service and three years prior to his second period of active service, shows the following puretone thresholds:
	

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left Ear
15
5
20
20
45

A subsequent September 2003 audiological examination, performed towards the conclusion of the Veteran's second period of active service, shows the following puretone thresholds:
	

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left Ear
25
25
35
50
45

As above, the Veteran submitted an initial claim for service connection for bilateral hearing loss in April 2007 and submitted the current claim for service connection for bilateral hearing loss in February 2009.  In connection with the current claim, the Veteran submitted a July 2011 statement from Dr. V.S.T. which notes that the Veteran's claim for service connection for left ear deafness "is reasonable, and associated with his 34 years of military service, and the loud shooting and explosions he was exposed to."  

In this case, the Veteran's September 1999 audiogram shows that the Veteran had defective hearing in the left ear prior to service at 4000 Hz.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).   Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such war service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition. 

The evidentiary presumptions of sound condition at entrance to service (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b)) and aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service (38 C.F.R. § 3.306) do not extend to those whose service connection claim is based on a period of ACDUTRA or INACDUTRA.  Smith, 24 Vet. App. at 44-45; Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); Acciola v. Peake, 22 Vet. App. 320, 324 (2008); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.")

The first pertinent inquiry that must be addressed with respect to this claim is whether the Veteran entered service with a pre-existing left ear hearing loss defect or disorder.  38 U.S.C.A. § 1111.  The Board finds that he did because the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157 (1993).  Therefore, the September 1999 audiogram showed some degree of hearing loss at 4000 Hertz in the left ear, and defective hearing was noted.  Accordingly, the Board concludes that preexisting left ear hearing loss was noted in September 1999, prior to his second period of active service, and the remaining questions are (1) whether the pre-existing hearing loss underwent an increase in severity in service and, if so, (2) whether there is clear and unmistakable evidence that increase in severity is due to the natural progress of the condition.

In this case, the evidence does indeed show an increase in severity in service.  When comparing the September 1999 and September 2003 audiograms, there is an upward shift in hearing loss at every Hz except 4000 Hz for the left ear.  The increase in severity of the left ear hearing loss creates a presumption of aggravation of the preexisting hearing loss during service, and the burden of proof shifts to the government to show that the increase in severity from September 1999 to September 2003 was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disorder underwent an increase in severity during the military service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the disorder.

Significantly, VA has not obtained a medical opinion with regard to this claim.  Furthermore, the only medical opinion of record is a July 2011 statement from Dr. V.S.T. which notes that the Veteran's claim for service connection for left ear deafness "is reasonable, and associated with his 34 years of military service, and the loud shooting and explosions he was exposed to."

To rebut the presumption of aggravation, the government would need to show "clear and unmistakable" (i.e. undebatable) evidence that the Veteran's left ear hearing loss worsened as a natural progression of the disorder and not due to in-service noise trauma.  Currently, the medical evidence does not meet this onerous burden.  Given that the presumption of aggravation is applicable here and runs in favor of the Veteran's claim, the Board concludes that additional development of the medical evidence at this point is not necessary to render a decision in this appeal.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Instead, the Board will decide the case based on the presumption of aggravation, which runs in the Veteran's favor. 

Therefore, the Board finds the Veteran's left ear hearing loss pre-existed service but is presumed to have been aggravated during service in light of a comparison between the September 1999 National Guard audiogram and subsequent September 2003 separation examination showing an increase in severity of the preexisting left ear hearing loss.  There is no clear and unmistakable evidence to rebut the presumption of aggravation in this case.  Finally, as above, the evidence shows that the Veteran currently has a left ear hearing loss disability as defined by VA regulation. 38 C.F.R. § 3.385.  Accordingly, the requirements for service connection for left ear hearing loss have been met in this case.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. § 3.306.

2.  Tinea pedis

The Veteran's service treatment and Reserve records are negative for any indication of a skin disorder.  Significantly, examination reports dated in January 1980, February 1984, September 1988, October 1992, February 1995, September 1999, September 2003, August 2004, and December 2007 show normal skin.  Furthermore, in January 1980, February 1984, September 1988, October 1992, February 1995, September 1999, September 2003, August 2004, and December 2007 reports of medical history the Veteran denied skin problems.  

The earliest evidence of a skin disorder is a January 2009 VA treatment record noting complaints of a rash on the left foot with an impression of dermatophytosis (i.e., tinea).  

The Veteran submitted a claim for service connection for a skin disorder in October 2009.  During the July 2013 Board hearing, the Veteran testified that he first developed athlete's feet/tinea while stationed at Fort Stewart from November 2002 to October 2003.  He indicated that he contracted this disability by taking showers in public facilities and that it was exacerbated by the hot and humid weather.  

A January 2009 VA treatment note included a complaint about a rash located on the plantar aspect of the Veteran's left foot.  The examiner diagnosed athlete's foot on the left.  He was prescribed Clotrimazole.

In connection with his claim, the Veteran was afforded a VA examination in April 2015.  The examiner diagnosed tinea pedis and onychomycosis and opined that it was less likely than not (less than 50 percent probability) that the Veteran's skin disorder was caused by the claimed in-service injury, event, or illness.  The rationale for this opinion was that, although the Veteran reported that he first began experiencing skin problems during service which have continued to the present, there was no evidence linking the Veteran's skin disorders to his military service.  Significantly, a December 2007 physical showed no findings of tinea pedis or onychomycosis. While the condition was diagnosed in January 2009, this was not during a period of active duty or active duty for training, nor was it etiologically related to his periods of service.  Therefore, there is no medical opinion of record that contradicts the VA examiner's opinion. 

The Board finds that service connection for a skin disorder is not warranted.  First, service treatment records are negative for a disorder of the skin.  Second, the April 2015 VA examiner specifically opined that the Veteran's skin disorder is not related to his military service and provided a persuasive rationale in support of his opinion.  Significantly, the examiner noted that there was no evidence of any connection and no clearly documented continuum of care from service until now.  The Board accords great probative weight to the April 2015 VA examiner's conclusion that the Veteran's claimed skin disorder is not related to military service.  Specifically, he based his conclusion on an interview with the Veteran, a review of the record, and a full physical examination.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  

While the Veteran's representative argued in a January 2017 Informal Hearing Presentation that the April 2015 VA examiner failed to consider that the Veteran is competent and credible to report the signs and symptoms of a skin disability manifesting on active duty, the Board notes that the April 2015 VA examiner did, in fact, consider the allegations regarding a skin disorder manifesting in service but found more probative the lack of skin problems on the December 2007 Reserve examination that contradicted the Veteran's claim of continuity of symptomatology.  

While the Veteran contends that his tinea pedis is related to military service, the Board accords his statements regarding the etiology of his disorder little probative value as he is not competent to opine on such complex medical questions.  As noted above, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation of such a disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence alone, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert, supra.

Therefore, based on the foregoing, the Board finds that service connection for tinea pedis is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinea pedis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; to this extent only, the appeal is granted.

Service connection for left ear hearing loss is granted.  

Service connection for tinea pedis is denied.  


REMAND

1. Right ear hearing loss

With regard to the right ear hearing loss issue, the Board notes that after the RO issued a supplemental statement of the case in November 2015, the Veteran underwent a private audiology examination (also in November 2015).  However, the RO does not appear to have considered this examination report in the context of the Veteran's appeal, and there has not been any supplemental statement of the case issued addressing it nor has a waiver of AOJ consideration of this new evidence been received.  As such, the November 2015 private audiology examination should be considered by the AOJ on remand.    

2.  Low back disorder

With regard to the low back disorder issue, as noted in the January 2015 Board remand, the Veteran was afforded a VA examination in June 2010 at which time the Veteran reported that he had injured his back during his military service when his Jeep ran into a creek, straining his lower back.  The June 2010 VA examiner diagnosed scoliosis, degenerative joint disease (DJD), and degenerative disk disease (DDD) of the lumbosacral spine.  The examiner noted that there were two discrete episodes of transitory low back pain in service and opined that the lumbar spine condition was less likely as not related to military service, and that it was the result of normal wear and tear.  While the Veteran is service-connected for DJD, chondromalacia, and medial meniscal derangement of the right knee and residuals of a right hamstring strain, the June 2010 VA examiner did not opine as to whether either or both of these service-connected disorders may have or may have aggravated the claimed low back disability.  As such, a new examination and opinion was obtained in April 2015.  

The April 2015 VA examiner diagnosed DDD, arthritis, and thoracic/lumbar scoliosis.  The examiner then opined that it was less likely than not that these disabilities were due to a service-connected condition as the examiner could find no medical literature evidence to link the development of moderate severe DDD and arthritis of the lumbar spine to the Veteran's right knee/hamstring conditions.  The examiner further wrote that the Veteran's back disorder "clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  As rationale for this opinion, the examiner wrote that he could find "no medical literature evidence or service treatment records or other medical evidence that would [l]ink an aggravation of [the Veteran's] nonservice connected back condition due to his right service connected knee condition."  

In a July 2015 addendum opinion, the examiner wrote that the Veteran's claimed back disorder was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  As rationale for this opinion, the examiner wrote the he "found no evidence that [the Veteran's] right knee or hamstring condition would cause his back condition. The etiology of [the Veteran's] back condition is his body habitus with a BMI [body mass index] of over 30 and weight of 227 pound and chronological age of 61 years.  The condition is documented on 12/6/2007 at Dorn VAMC.  The statement of Dr Milner 3/25/11 and others are, nonspecific concerning the effect of his knee on his back, it addresses his knee and the hamstring conditions only.  Although the records reveal an antalgic limp due to his right knee, it does not address any back issue.  In addition the 6/16/11 statement of Dr Pineda merely identifies conditions that are present with no nexus or aggravation link.  In addition most of the BVA decisions have only one page i.e. like 3/17/10 and 10/18/2007 et al.  Evidence of 3/8/10 shows he was placed in their MEB [medical evaluation board] due to his right knee and MH conditions."  The examiner also wrote that he "DID NOT FIND ANY EVIDENCE OF A PRE-EXISTING BACK CONDITION, SPECIFICALLY ON [the Veteran's] PRE-DEPLOYMENT FORM DATED 1/17/2003 OR ON THE REDEPLOYMNENT FORM OF 7/19/2000 OR ANY OTHER EVIDENCE INCLUDING HIS CIVILIAN PROVIDER."

Also of record is a July 2011 statement from Dr. V.S.T. which notes that the Veteran's "claim for polyarthritis in the various large joint[s] is commensurate with the multi-trauma experienced in his rigorous military actions."

In a January 2017 Informal Hearing Presentation, the Veteran's representative wrote that the April 2015 VA examiner is not shown to have any particular expertise, training, or competence in commenting on orthopaedic disorders as the VA examiner is not an actual physician but, instead, is a family nurse practitioner.  Furthermore, the Veteran's representative argued that the April 2015 VA opinion failed to provide a competent medical rationale for the negative medical opinions regarding the back condition as the examiner's sole rationale was that he was not aware of medical literature that supports that the back condition is secondary to the knee condition.  That biomechanical dysfunction (such as altered gait) in one musculoskeletal system can cause or aggravate a dysfunction in another musculoskeletal system is accepted medical theory.  As such, the Veteran's representative argued that the April 2015 medical opinion is inadequate because it is not based on a correct factual premise as held by the Court in Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).   

The Board agrees that the April 2015 VA examination is inadequate.  Specifically, as noted in the January 2017 Informal Hearing Presentation, biomechanical dysfunction (such as altered gait) in one musculoskeletal system can cause or aggravate a dysfunction in another musculoskeletal system is accepted medical treatise.  Furthermore, neither the June 2010 nor the April 2015 VA examiners addressed the July 2011 positive opinion from Dr. V.S.T. which supports service connection for arthritis of the back on a direct basis.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, a new VA examination is required.  

3.  Left knee/leg

With regard to the left knee/leg issue, the Veteran was afforded a VA examination in April 2015.  The April 2015 VA examiner diagnosed rheumatoid arthritis and bursitis of the left knee.  The examiner then opined that it was less likely than not that these disabilities were due to the Veteran's military service.  As rationale for this opinion, the examiner wrote that there was no evidence of rheumatoid arthritis in service.  The etiology of the left knee condition was from rheumatoid arthritis, first found on x-ray in October 1997 and confirmed by x-ray in March 2013 showing moderate arthritis with narrowing of the medial femoral tibial joint spaces with compartment and marginal osteophytes.  

The examiner also opined that it was less likely than not that these disabilities are secondary his service-connected right knee/leg disorders.  Specifically, the examiner wrote that medical literature evidence shows that the etiology of the Veteran's left knee/leg disorder is not from the right knee/leg but from the elevated rheumatoid factor and his 2010 diagnosis of rheumatoid arthritis.  The examiner also notes that the knee degenerative changes were found in the evidence of September 2003 listing rheumatoid arthritis and bursitis and that the Veteran denied an in-service injury to the left knee.  The examiner also noted that a December 2007 post-service treatment record shows that the Veteran's nonservice-connected scoliosis was exacerbating his knee pain in the right and that he had a physical therapy assessment in November 2009 for MEB regarding both knees.  Confusingly, the examiner also suggested that the Veteran's left knee/leg disorders clearly and unmistakably existed prior to service and were not aggravated during service.  

As above, in a January 2017 Informal Hearing Presentation, the Veteran's representative wrote that the April 2015 VA examiner is not shown to have any particular expertise, training, or competence in commenting on orthopaedic disorders as the VA examiner is not an actual physician but, instead, is a family nurse practitioner.  Also, as noted above, in a July 2011 statement from Dr. V.S.T. it is noted that the Veteran's "claim for polyarthritis in the various large joint[s] is commensurate with the multi-trauma experienced in his rigorous military actions."

The Board finds that the April 2015 VA examination is inadequate.  Specifically, the examiner never addressed the Veteran's argument that biomechanical dysfunction (such as altered gait) in one musculoskeletal system can cause or aggravate a dysfunction in another musculoskeletal system is accepted medical theory.  Furthermore, the opinion is inconsistent and confusing, giving three different years for an onset of the  Veteran's left knee disorders, specifically 2007, 2010, and 2003 (during the Veteran's second period of active service).  Moreover, the April 2015 VA examiner implied that the Veteran's left knee/leg disorders pre-existed his active military service but then gave no rationale as to why this was the case.  Also, the April 2015 VA examiner stated that the Veteran denied an in-service injury to the left knee, however, during the July 2013 Board hearing, the Veteran testified that he injured his left knee during a motor vehicle accident sometime during his second period of active service from November 2002 to October 2003.  Finally, the April 2015 VA examiner did not address the July 2011 positive opinion from Dr. V.S.T. which supports service connection for left knee arthritis disorder on a direct basis.  As above, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr.  Thus, a new VA examination is required.

4.  Bilateral foot disorder

With regard to the bilateral foot disorder issue, the Veteran was afforded a VA examination in April 2015.  The April 2015 VA examiner diagnosed pes planus, hammer toes, hallux valgus, and degenerative arthritis.  The examiner then opined that it was less likely than not that these disabilities were due to the Veteran's military service.  As rationale for this opinion, the examiner wrote that although the Veteran listed in his September 2003 post-deployment health assessment that he had pain in both feet, pain is not considered a chronic condition for VA purposes.  The examiner did not find any chronic objective evidence to support a diagnosis related to the Veteran's September 2003 post-deployment history.  

The examiner also opined that it was less likely than not that these disabilities are secondary his service-connected right knee/leg disorders.  Specifically, the examiner wrote that there was no medical literature evidence to support that the Veteran's service-connected right knee/leg disorder would cause his nonservice-connected arthritis pes planus bunions and hammertoes of the feet.  The examiner also confusingly wrote that the Veteran's claimed foot disorders, which clearly and unmistakably existed prior to service, were not aggravated beyond their natural progression by an in-service event, injury, or illness.  As rationale for this opinion, the examiner wrote that he could find no medical literature evidence to support that his right knee/leg disorders would aggravate his nonservice-connected conditions of the feet beyond their natural progression.  According to the examiner, it was more likely than not that the Veteran's reports of numbness and tingling in the feet are due to his nonservice-connected back disorder.  

As above, in a January 2017 Informal Hearing Presentation, the Veteran's representative wrote that the April 2015 VA examiner is not shown to have any particular expertise, training, or competence in commenting on orthopaedic disorders as the VA examiner is not an actual physician but, instead, is a family nurse practitioner.  The Veteran's representative also argued that the April 2015 VA examiner failed to give due consideration to the Veteran's lay evidence affirming that he had had continuous foot symptomatology from active service to the present.  The Veteran's representative argued that the examiner applied an incorrect standard for service connection, which does not require continuity of treatment but rather continuity of symptomatology.  

Also, as noted above, in a July 2011 statement from Dr. V.S.T. it is noted that the Veteran's "claim for polyarthritis in the various large joint[s] is commensurate with the multi-trauma experienced in his rigorous military actions."

The Board finds that the April 2015 VA examination is inadequate.  Specifically, as noted in the January 2017 Informal Hearing Presentation, biomechanical dysfunction (such as altered gait) in one musculoskeletal system can cause or aggravate a dysfunction in another musculoskeletal system is accepted medical theory.  Furthermore, as noted in the January 2017 Informal Hearing Presentation, the April 2015 VA examiner failed to give due consideration to the Veteran's lay evidence affirming that he had had continuous foot symptomatology from active service to the present.  Moreover, the April 2015 VA examiner implied that the Veteran's bilateral foot disorders pre-existed his active military service but then gave no rationale as to why this was the case.  Finally, the April 2015 VA examiner did not address the July 2011 positive opinion from Dr. V.S.T. which supports service connection for foot arthritis disorder on a direct basis.  As above, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr.  Thus, a new VA examination is required.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims. 

Based on his response, attempt to procure copies of all such records from the identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the appropriate authority must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence should be documented in the claims files.  If, after making reasonable efforts, such records cannot be obtained, notify the Veteran and (a) identify the specific records which cannot be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran and his representative should then be given an opportunity to respond.   

2. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination (by a licensed physician) to determine the current nature and etiology of his claimed low back, left knee/leg, and bilateral foot disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should provide an opinion as to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the any currently diagnosed (1) low back disorder, and/or (2) left knee/leg disorder, and/or (3) bilateral foot disorder developed in or was caused by the Veteran's service, to include his claimed in-service motor vehicle accident during his second period of active service from November 2002 to October 2003 and/or the Veteran's "rigorous military activities"?

(b) Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed (1) low back disorder, and/or (2) left knee/leg disorder, and/or (3) bilateral foot disorder is caused OR aggravated by the Veteran's service-connected right knee/leg disabilities?  If possible, determine to what extent the disorder(s) were aggravated beyond the natural progression of the disorder(s) by the service-connected disorder.

(c) Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed (1) low back disorder, and/or (2) left knee/leg disorder, and/or (3) bilateral foot disorder clearly and unmistakably pre-existed either the Veteran's first period of active service beginning May 1976 or his second period of active service beginning November 2002.  If so, was the disability aggravated beyond its natural progression by an in-service event, injury, or illness.  

For purposes of the opinions being sought, the examiner should consider the full record, to include any newly obtained treatment records and the Veteran's lay statements regarding continuity of symptomatology since the Veteran's second period of active service.  Specifically, the examiner should consider (1) the July 2011 statement from Dr. V.S.T. wherein it is noted that the Veteran's "claim for polyarthritis in the various large joint[s] is commensurate with the multi-trauma experienced in his rigorous military actions", and (2) the January 2017 Informal Hearing Presentation argument that biomechanical dysfunction (such as altered gait) in one musculoskeletal system can cause or aggravate a dysfunction in another musculoskeletal system is accepted medical theory.

The rationale for any opinion offered should be provided.

3. After accomplishing any other additional development considered necessary, the RO should review the evidence of record, including that which has been obtained since the November 2015 supplemental statement of the case was issued (to include the November 2015 private audiological findings), and re-adjudicate the claims.  If the claims remain denied, the Veteran and his representative should be provided a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


